       Case 1:15-cv-04514-KPF Document 216 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLARIDGE ASSOCIATES, LLC, JAMISCOTT,
 LLC, LESLIE SCHNEIDER, and LILLIAN
 SCHNEIDER,
                              Plaintiffs,
                                                         15 Civ. 4514 (KPF)
                       -v.-
                                                              ORDER
 ANTHONY SCHEPIS, FRANK CANELAS,
 RUTH CANELAS, and NORTHEAST CAPITAL
 MANAGEMENT, LLC,
                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      This Order addresses three issues in advance of the conference

scheduled for March 30, 2021. First, the March 30, 2021 conference shall take

place by telephone. At the appointed time, the parties shall call (888) 363-

4749 and enter access code 5123533. Please note that the conference bridge

will not be available before 10:00 a.m.

      Second, the Court is in receipt of Plaintiffs’ letter dated March 24, 2021,

seeking a conference to discuss the refusal of Peter Cane and CaneLaw LLP

(collectively, “Cane”) to comply with subpoenas issued by Plaintiffs for both

documents and testimony. (Dkt. #213). The Court directs Peter Cane and

Cane’s counsel to appear at the March 30, 2021 conference to discuss these

claims. Plaintiffs’ counsel is directed to transmit a copy of this Order to Cane’s

counsel promptly.

      Third, the Court is in receipt of Plaintiff’s pre-motion submission

regarding an anticipated motion for sanctions. (Dkt. #214). The Court expects
         Case 1:15-cv-04514-KPF Document 216 Filed 03/25/21 Page 2 of 2




the parties to be prepared to discuss this issue at the March 30, 2021

conference. To that end, the Court directs Defendants to submit a response to

Plaintiffs’ letter on or before the evening of March 29, 2021.

      SO ORDERED.

Dated:       March 25, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
